                                          Case 4:16-cv-05314-JST Document 579 Filed 03/23/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     In re TWITTER, INC. SECURITIES                       Case No. 16-cv-05314-JST
                                         LITIGATION
                                   8
                                                                                              ORDER RE: ORDER GRANTING
                                   9                                                          MOTION TO QUASH TRIAL
                                         This Document Relates To:                            SUBPOENA
                                  10     ALL ACTIONS                                          Re: ECF No. 578
                                  11

                                  12
Northern District of California
 United States District Court




                                               The Court has restricted public access to the order granting Defendants’ motion to quash
                                  13
                                       the trial subpoena of non-party Kenny Deng, ECF No. 578, because it contains or refers to
                                  14
                                       material subject to sealing orders. Within seven days of the date of this order, the parties shall file
                                  15
                                       either (1) a stipulated proposed redacted version of the order, redacting only those portions of the
                                  16
                                       order containing or referring to material for which the Court has granted a motion to seal and
                                  17
                                       which the parties still request be sealed, or (2) a stipulation that the parties agree that no redaction
                                  18
                                       is necessary. If the parties propose redactions, they shall also email a PDF copy of the proposed
                                  19
                                       redacted order, without any ECF headers, to jstpo@cand.uscourts.gov. The Court will review the
                                  20
                                       parties’ proposal and issue a redacted version of the order. If the parties stipulate that no redaction
                                  21
                                       is necessary, or if they fail to file a timely stipulation, the Court will allow full access by the public
                                  22
                                       to the unredacted order by removing the restrictions on ECF No. 578.
                                  23
                                               IT IS SO ORDERED.
                                  24
                                       Dated: March 23, 2021
                                  25
                                                                                          ______________________________________
                                  26                                                                    JON S. TIGAR
                                                                                                  United States District Judge
                                  27

                                  28
